Citation Nr: 1720675	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  08-05 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine degenerative disc disease as secondary to service-connected lumbar spine degenerative disc disease. 

2.  Entitlement to an effective date prior to September 14, 2011, for the initial grant of service connection for depressive disorder.

3.  Entitlement to an extraschedular rating for left-sided incomplete sciatic nerve paralysis.

4.  Entitlement to an initial rating in excess of 30 percent for depressive disorder.

5.  Entitlement to an effective date prior to September 14, 2011, for the initial grant of total disability rating based on individual unemployability (TDIU).

6.  Entitlement to an effective date prior to March 11, 2013, for the initial grant of eligibility to Dependents' Educational Assistance (DEA).

REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1961 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007, March 2013 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.   

In August 2011, the Board granted entitlement to a separate 10 percent evaluation for left-sided incomplete sciatic nerve paralysis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a January 2012 order, granted the parties' Joint Motion for Remand, vacating the Board's decision to the extent it denied an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).  In July 2012, the Board declined to refer the issue of entitlement to an extraschedular rating for left sided sciatic nerve paralysis.  The Veteran once again appealed and in a September 2013 Memorandum Decision, the Court set aside the Board's July 2012 decision in declining to make such a referral.

In June 2014, the Board remanded the issue of entitlement to an extraschedular rating for left-sided sciatic nerve paralysis for referral of the issue to the Director of Compensation Service.  

The issues of entitlement to a rating in excess of 30 percent for depressive disorder, an extraschedular rating for left-sided incomplete sciatic nerve paralysis, and earlier effective dates for TDIU and DEA eligibility are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's cervical spine degenerative disc disease is not etiologically related to his service-connected lumbar spine degenerative disc disease.

2.  The Veteran did not submit a formal or informal claim for service connection for depressive disorder prior to September 14, 2011.  However, an August 9, 2011 Board decision found that the Veteran's entitlement to service connection for a psychiatric disorder had been raised by the record.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for cervical spine degenerative disc disease are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

2.  The criteria for an effective date of August 9, 2011, and no earlier, for the grant of service connection for depressive disorder are met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2014); 38 C.F.R. § 3.155 (as in effect prior to March 24, 2015); 38 C.F.R. §§ 3.1(p), 3.151, 3.400 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Cervical Spine Condition

The Veteran has been diagnosed with degenerative disc disease of the cervical spine.  The Veteran does not contend, and the evidence of record does not otherwise indicate, that he injured his neck during service or that his cervical spine arthritis had its onset during service or within the one year presumptive period.  Instead, the Veteran maintains that his neck condition is secondary to his service-connected lumbar spine degenerative disc disease.  

Service connection may be established on a secondary basis for a current disability which is proximately due to or the result of a service-connected disease or injury; or for a current disability which has been aggravated or made chronically worse beyond its natural progression by a previously service-connected disability.  38 C.F.R. § 3.310; see Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis requires: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the Veteran is currently service connected for lumbar degenerative disc disease.  MRI imaging of record show the Veteran also has degenerative disc disease of the cervical spine.  Thus, the first two elements of secondary service connection are met, and the crux of this issue centers on element three, nexus.

In this regard, there is only one competent opinion of record.  Specifically, the Veteran underwent a VA examination in May 2013 in order to ascertain the relationship between his cervical and lumbar degenerative disc disease.  At the examination, the Veteran reported neck pain since the 1970s with some radiation into the upper extremities.  Following review of the claims file and examination of the Veteran, the VA examiner ultimately opined that it was less likely than not that there was any relationship between cervical degenerative disc disease and the Veteran's service-connected lumbar degenerative disc disease.  The examiner explained that there is "no physiologic /anatomical explanation for lumbar degenerative disc disease to cause or aggravate cervical spine degenerative disc disease."  

There is no competent opinion to the contrary.  While the Veteran, as a lay person, is competent to report observable symptomatology such as back and neck pain, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of degenerative disc disease.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his cervical degenerative disc disease to his lumbar degenerative disc disease, he is not considered competent to address such a complex question.

Thus, as the medical opinion of record stands uncontradicted by competent evidence to the contrary, the preponderance of the evidence is against a finding that the Veteran's cervical degenerative disc disease is etiologically related to his service-connected lumbar condition.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II.  Earlier Effective Date

The Veteran has been granted service connection for depressive disorder, effective September 14, 2011, and contends that an earlier effective date is warranted.  He asserts that a March 1995 application for non-service connected pension should be construed as an inferred claim for service connection for depression and that an earlier effective date is warranted on that basis.  See, e.g., November 2013 statement.
 
Generally, the effective date for an award of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b).  

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a) (as in effect prior to March 24, 2015).

In this case, the Veteran's effective date corresponds to receipt of a September 2011 correspondence discussing the submission of evidence of depression.  Upon review of the Veteran's file, the Board does not find a formal or informal claim evidencing an intent to apply for service connection for depressive disorder or any other acquired psychiatric condition prior to September 2011.  

As noted above, the Veteran argues that a March 1995 application for non-service connected pension benefits should be construed as an inferred claim for service connection for depression, boh and that an earlier effective date is warranted on that basis.  ("While the Veteran did not list depression on the 21-526, VA nonetheless inferred the issue in its subsequent rating decision thereby not only reasonably raising the issue but expressly raising the issue.")  

The March 1995 application was deemed to be an application for nonservice-connected pension benefits, which were subsequently granted in April 1995, in part based on a finding of depression.  

While a claim for pension may be considered a claim for compensation 38 C.F.R. 
§ 3.151(a), for several reasons the Board does not find this argument persuasive and finds as a matter of fact that the March 1995 application for benefits was not an application for service connection.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997)(VA is not automatically required to treat every compensation claim as also being a pension claim or vice versa, the operative word "may," in the regulation, clearly indicates discretion.)

First, on the March 1995 Form 21-526 in block 17 Labeled "Nature of sickness, Disease, or injuries for which this claim is made and the date each began" the Veteran stated that his lower back herniated disc with sciatic nerve and right hip and leg began on April 25, 1994 with reference to a diagnostic MRI dated June 1, 1994, over 30 years after service.   Second, the instructions on the form say to "skip items 19, 20 and 21 if you are not claiming compensation for a service connected disability."  Critically, the Veteran marked "NA" to sections 19, 20, and 21.  Section 19 of that form is particularly important for a service connection claim, as it requests information regarding "any treatment while in service."  Based on the Veteran's responses to block 17 and 19 there is no indication whatsoever that the Veteran suffered an in-service injury or was seeking benefits for a service-related injury.  Third, the instructions state that "items 33A through 33d should be completed ONLY if you are applying for nonservice-connected pension."  The Veteran filled in each of these fields.  The form provides the same instructions for items 34A through 39B, and which the Veteran also filled out.  Items 33-39 contain questions regarding financial information that is relevant to determining pension eligibility but is not considered in service connection claims.  Moreover, the Veteran did not appeal the ensuing decision that granted pension benefits and there was no indication from the Veteran for many years following the decision that he ever intended this application to be anything other than a claim for pension benefits.  Finally, the application does not mention depression or any other mental health problems.  As such, the Board does not consider this to be a formal or informal claim for service connection at all, let alone for depression.

The Veteran also notes that the Board, in its August 9, 2011 decision, referred the issue for adjudication, stating that "the record raises the issue of entitlement to service connection for a psychiatric disorder to include depression secondary to service-connected disorders, particularly chronic pain associated with the appellant's service connected back disorder."  

The Board, however, did not identify a previous claim upon which this referral was premised, and the Veteran has pointed to no other claim than his application for pension benefits in 1995.  Nevertheless, the Board will deem the "date of claim" as the date of the August 9, 2011, decision that first determined that the issue had been raised by the record.  While this is not technically in keeping within the applicable regulations concerning the effective date of service connection claims, the Board will not disturb a previous favorable finding and this would provide an extra month of benefits for the Veteran.  Therefore, the Board finds that the effective date for the grant of service connection for depressive disorder is April 9, 2011, the later of the "date of claim" and date entitlement arose.


ORDER

Service connection for cervical spine degenerative disc disease is denied.  

An effective date of August 9, 2011, and no earlier, for the award of service connection for depressive disorder is granted.  


REMAND

The Veteran is currently in receipt of 30 percent disability rating for depressive disorder and contends that a higher rating is warranted.  Since promulgation of the most recent statement of the case addressing this issue new records, including VA psychiatric treatment records, have been added to the file that are relevant to the claim.  As no waiver of AOJ consideration has been received by the Veteran or his representative, the issue must be remanded for adjudication following consideration of these records.  38 C.F.R. §§ 19.37(a), 20.1304(c).  Any outstanding VA treatment records should also be obtained and associated with the file.  See 38 U.S.C.A. § 5103A(c).

The Veteran has also been in receipt of a TDIU since September 14, 2011, and contends that an earlier effective date is warranted.  Specifically, the Veteran maintains that the March 1995 Form 21-526 discussed above was an unadjudicated claim for service connection for disabilities which have since been service-connected and were part of the April 1995 decision's basis for granting nonservice-connected pension benefits.  The Veteran contends that the March 1995 claim should therefore form the basis for the effective date of the Veteran's TDIU grant.  As discussed in the decision above, the Board is not persuaded by this retroactive characterization of the Veteran's March 1995 application and does not find that this application was a claim for service connection.  Therefore, the application cannot serve as a basis for an effective date.  

The Board notes however, in considering the effective date for TDIU, that the issue was remanded pursuant to Rice v. Shinseki in the Board's August 2011 rating decision as part of the Veteran's application for an increased rating for his low back disability.  Rice, 22 Vet. App. 447, 453-54 (2009).  The Veteran's claim for an increased rating for his low back disability was received by VA on January 4, 2007, at which point the Veteran was ostensibly unemployed and in receipt of a combined 50 percent disability rating for lumbar spine degenerative disc disease, left-sided incomplete sciatic nerve paralysis and right thigh radiculopathy.  While the Veteran would not meet the criteria for a schedular award of TDIU for the period from January 4, 2007, to August 9, 2011, (the date the Veteran met the schedular criteria for TDIU following the new effective date of the Veteran's service-connected psychiatric disorder), the Board finds that referral to the Director of the Compensation Service is warranted for extraschedular consideration of a TDIU during this time.  38 C.F.R. § 4.16(b).

Finally, as the issue of eligibility to Dependents' Educational Assistance is premised on the date that the Veteran had "a permanent total service-connected disability" it is inextricably intertwined with the Veteran's claim for an earlier effective date for TDIU and is likewise remanded.  Likewise, as the AOJ is currently addressing a separate appeal concerning the rating assigned to the Veteran's left sided incomplete paralysis, his entitlement to an extraschedular rating for the same is inextricably intertwined with that matter and also warrants deferral.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2.  Refer to the Director of the Compensation Service the issue of whether the Veteran is entitled to TDIU on an extraschedular basis for the period from January 4, 2007, to August 9, 2011 under 38 C.F.R. § 4.16(b).

3.  Then readjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


